Exhibit 10.1
14,378,698 Units
ARIAD PHARMACEUTICALS, INC.
PLACEMENT AGENT AGREEMENT
February 19, 2009
LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020
Dear Sirs:
     1. Introduction. ARIAD Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
14,378,698 units (the “Units”) with each Unit consisting of (i) one share of
common stock, $0.001 par value per share (the “Common Stock”) of the Company and
(ii) one warrant to purchase 0.75 shares of Common Stock (the “Warrants”). The
terms and conditions of the Warrants are set forth in the form of Exhibit B
attached hereto. The Company hereby confirms that Lazard Capital Markets LLC
(the “Placement Agent”) acted as the Placement Agent in accordance with the
terms and conditions hereof.
     2. Agreement to Act as Placement Agent; Placement of Units. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:
     2.1 The Company has authorized and hereby acknowledges that the Placement
Agent has acted as its exclusive agent to solicit offers for the purchase of all
or part of the Units from the Company in connection with the proposed offering
of the Units (the “Offering”). Until the earlier of (i) the date this agreement
is terminated and (ii) the Closing Date (as defined in Section 4 hereof), the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase Units otherwise than through the Placement
Agent. The Placement Agent may utilize the expertise of Lazard Frères & Co. LLC
in connection with the Placement Agent’s activities.
     2.2 The Company hereby acknowledges that the Placement Agent, as agent of
the Company, used its best efforts to solicit offers to purchase the Units from
the Company on the terms and subject to the conditions set forth in the
Prospectus (as defined below). The Placement Agent shall use its best efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Units was solicited by the Placement Agent and accepted by the Company,
but the Placement Agent shall not,

 



--------------------------------------------------------------------------------



 



except as otherwise provided in this Agreement, be obligated to disclose the
identity of any potential purchaser or have any liability to the Company in the
event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Units for its own account and, in soliciting purchases of Units, the
Placement Agent acted solely as the Company’s agent and not as principal.
Notwithstanding the foregoing and except as otherwise provided in Section 2.3,
it is understood and agreed that the Placement Agent (or its affiliates) may,
solely at its discretion and without any obligation to do so, purchase Units as
principal.
     2.3 Subject to the provisions of this Section 2, offers for the purchase of
Units were solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deemed advisable. The Placement
Agent communicated to the Company, orally or in writing, each reasonable offer
to purchase Units received by it as agent of the Company. The Company shall have
the sole right to accept offers to purchase the Units and may reject any such
offer, in whole or in part. The Placement Agent has the right, in its discretion
reasonably exercised, without notice to the Company, to reject any offer to
purchase Units received by it, in whole or in part, and any such rejection shall
not be deemed a breach of this Agreement.
     2.4 The Units are being sold to the Purchasers at a price of $1.69 per
Unit. The purchases of the Units by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.
     2.5 As compensation for services rendered, on the Closing Date (as defined
in Section 4 hereof), the Company shall pay to the Placement Agent by wire
transfer of immediately available funds to an account or accounts designated by
the Placement Agent, an aggregate amount equal to five percent (5.0%) of the
gross proceeds received by the Company from the sale of the Units on such
Closing Date (the “Placement Fee”).
     2.6 No Units which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Units shall have been delivered
to the Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in Section
8(c) herein.
     3. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Placement Agent and the Purchasers that:
     (a) The Company has prepared and filed in conformity with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-140333), which
became effective as of February 6, 2007 (the “Effective Date”), including a base
prospectus relating to the

2



--------------------------------------------------------------------------------



 



securities registered pursuant to such Registration Statement (the “Base
Prospectus”), and such amendments and supplements thereto as may have been
required to the date of this Agreement. The term “Registration Statement” as
used in this Agreement means the registration statement (including all exhibits,
financial schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rule 430A of the Rules and Regulations), as
amended and/or supplemented to the date of this Agreement, including the Base
Prospectus. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the Commission and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the Commission. The Company,
if required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the Prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Units which differs from the Prospectus (whether or not
such revised prospectus or prospectus supplement is required to be filed by the
Company pursuant to Rule 424(b) of the Rules and Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Placement
Agent for such use. Any preliminary prospectus or prospectus subject to
completion included in the Registration Statement or filed with the Commission
pursuant to Rule 424 of the Rules and Regulations is hereafter called a
“Preliminary Prospectus.” Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), on or before the last to occur of the Effective Date, the
date of the Preliminary Prospectus, or the date of the Prospectus, and any
reference herein to the terms “amend,” “amendment,” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include (i) the filing of any document under the
Exchange Act after the Effective Date, the date of such Preliminary Prospectus
or the date of the Prospectus, as the case may be, which is incorporated by
reference and (ii) any such document so filed. If the Company has filed an
abbreviated registration statement to register additional securities pursuant to
Rule 462(b) under the Rules and Regulations (the “462(b) Registration
Statement”), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement.
     (b) As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing

3



--------------------------------------------------------------------------------



 



Prospectus (as defined below) issued at or prior to the Applicable Time, nor
(iii) the bona fide electronic road show (as defined in Rule 433(h)(5) of the
Rules and Regulations), if any, that has been made available without restriction
to any person, when considered together with the General Disclosure Package,
included or will include, any untrue statement of a material fact or omitted or
as of the Closing Date will omit, to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agent specifically
for inclusion therein, which information the parties hereto agree is limited to
the Placement Agent’s Information (as defined in Section 16). As used in this
paragraph (b) and elsewhere in this Agreement:
“Applicable Time” means 5:00 P.M., New York time, on the date of this Agreement.
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.
“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.
“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
     (c) No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or, to the
knowledge of the Company, threatened by the Commission, and each Preliminary
Prospectus (if any), at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 16).

4



--------------------------------------------------------------------------------



 



     (d) At the time the Registration Statement became effective, at the date of
this Agreement and at the Closing Date, the Registration Statement conformed and
will conform in all material respects to the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the foregoing
representations and warranties in this paragraph (d) shall not apply to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 16).
     (e) Each Issuer Free Writing Prospectus, if any, as of its issue date and
at all subsequent times through the completion of the public offer and sale of
the Units or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 16).
     (f) The documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading.

5



--------------------------------------------------------------------------------



 



     (g) The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. The
Company has not, directly or indirectly, distributed and will not distribute any
offering material in connection with the Offering other than any Preliminary
Prospectus, the Prospectus and other materials, if any, permitted under the
Securities Act and consistent with Section 5(b) below. The Company will file
with the Commission all Issuer Free Writing Prospectuses (other than a “road
show,” as defined in Rule 433(d)(8) of the Rules and Regulations), if any, in
the time and manner required under Rules 163(b)(2) and 433(d) of the Rules and
Regulations.
     (h) The Company and each of its subsidiaries (as defined in Section 14) has
been duly organized and is validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization. The Company and each of its
subsidiaries is duly qualified to do business and is in good standing as foreign
corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses require such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which each is engaged, except where the failure to so
qualify or have such power or authority (i) would not have, singularly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, business or prospects of the Company and its
subsidiaries taken as a whole, or (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by the Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”). The Company owns or controls,
directly or indirectly, only the following corporations, partnerships, limited
liability partnerships, limited liability companies, associations or other
entities: ARIAD Corporation, a Delaware corporation; (ii) ARIAD Pharma, S.A., a
Greece company; (iii) ARIAD Pharma, Ltd., a United Kingdom company.
     (i) The Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and that certain Escrow Agreement
(the “Escrow Agreement”) dated as of the date hereof by and among the Company,
the Placement Agent and the escrow agent named therein, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement,
the Escrow Agreement and each of the Subscription Agreements has been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except as rights to indemnity and contribution hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and subject to general principles of
equity.
     (j) The shares of Common Stock to be issued and sold by the Company to the
Purchasers hereunder and under the Subscription Agreements and the shares of
Common Stock issuable upon the exercise of the Warrants (the “Warrant Shares”)
have been duly

6



--------------------------------------------------------------------------------



 



and validly authorized and the Common Stock, when issued and delivered against
payment therefor as provided herein and in the Subscription Agreements and the
Warrant Shares, when issued and delivered against payment therefore as provided
in the Warrants, will be duly and validly issued, fully paid and non-assessable
and free of any preemptive or similar rights and will conform to the description
thereof contained in the General Disclosure Package and the Prospectus.
     (k) The Company has an authorized capitalization as set forth in the
Pricing Prospectus, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and conform to the description thereof contained in the General Disclosure
Package and the Prospectus. As of December 31, 2008, there were 71,365,339
shares of Common Stock issued and outstanding, no shares of Preferred Stock, par
value $0.001 of the Company issued and outstanding, and 7,895,428 shares of
Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since such date, the Company
has not issued any securities, other than Common Stock of the Company issued
pursuant to the exercise of stock options previously outstanding under the
Company’s stock plans or, the issuance of restricted Common Stock under the
Company’s stock plans, the issuance of Common Stock pursuant to employee stock
purchase plans and the issuance of Common Stock to certain shareholders of the
Company’s former majority-owned subsidiary, ARIAD Gene Therapeutics, Inc.
(“AGTI”), in connection with the merger of AGTI with and into the Company. All
of the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in compliance with US federal and state
securities laws. None of the outstanding shares of Common Stock was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described above
or accurately described in the General Disclosure Package. The description of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, as described in the General
Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.
     (l) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package or the Prospectus, are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any claim,
lien, encumbrance, security interest, restriction upon voting or transfer or any
other claim of any third party, except as set forth in the security agreements,
dated March 12, 2003 by and between the Company and certain subsidiaries and
Citizens Bank of Massachusetts.

7



--------------------------------------------------------------------------------



 



     (m) The execution, delivery and performance of this Agreement, the
Subscription Agreements and the Escrow Agreement by the Company, the issue and
sale of the Units by the Company and the consummation of the transactions
contemplated hereby and thereby will not (with or without notice or lapse of
time or both) conflict with or result in a breach or violation of any of the
terms or provisions of, constitute a default or Debt Repayment Triggering Event
(as defined below) under, give rise to any right of termination or other right
or the cancellation or acceleration of any right or obligation or loss of a
benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any subsidiary pursuant to, any material indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, nor will such actions result in
any violation of the provisions of the charter or by-laws (or analogous
governing instruments, as applicable) of the Company or any of its subsidiaries
or any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets. A “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.
     (n) Except for the registration of the Common Stock and Warrants under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state or
foreign securities laws, the Financial Industry Regulatory Authority (“FINRA”)
and the Nasdaq Global Market (“Nasdaq GM”) in connection with the offering and
sale of the Units by the Company, no consent, approval, authorization or order
of, or filing, qualification or registration with, any court or governmental
agency or body, foreign or domestic, which has not been made, obtained or taken
and is not in full force and effect, is required for the execution, delivery and
performance of this Agreement, the Subscription Agreements and the Escrow
Agreement by the Company, the offer or sale of the Units or the consummation of
the transactions contemplated hereby or thereby.
     (o) Deloitte & Touche LLP, who have audited certain financial statements
and related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, and have audited
the Company’s internal control over financial reporting, is an independent
registered public accounting firm as required by the Securities Act and the
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”). Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, Deloitte & Touche LLP
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

8



--------------------------------------------------------------------------------



 



     (p) The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present the
financial position and the results of operations, changes in stockholders’
equity, and cash flows of the Company and its consolidated subsidiaries and
other consolidated entities at the respective dates or for the respective
periods therein specified. Such statements and related notes and schedules have
been prepared in accordance with the generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package and except that
unaudited financial statements may not contain footnotes as required by GAAP.
The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package and the
Prospectus comply in all material respects with the Securities Act, the Exchange
Act, and the Rules and Regulations and the rules and regulations under the
Exchange Act. No other financial statements or supporting schedules or exhibits
are required by the Securities Act or the Rules and Regulations to be described,
or included or incorporated by reference in the Registration Statement, the
General Disclosure Package or the Prospectus. There is no pro forma or as
adjusted financial information which is required to be included in the
Registration Statement, the General Disclosure Package, or and the Prospectus or
a document incorporated by reference therein in accordance with the Securities
Act and the Rules and Regulations which has not been included or incorporated as
so required.
     (q) Neither the Company nor any of its subsidiaries has sustained, since
the date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock (other than the issuance of Common Stock issued pursuant to the
exercise of stock options under the Company’s stock plans, the issuance of
restricted Common Stock under the Company’s stock plans, the issuance of Common
Stock pursuant to employee stock purchase plans and the issuance of Common Stock
to certain shareholders of AGTI in connection with the merger of AGTI with and
into the Company) or long-term debt of the Company or any of its subsidiaries,
or any material adverse changes, or any development involving a prospective
material adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the General Disclosure Package.
     (r) Except as set forth in the General Disclosure Package, there is no
legal or governmental action, suit, claim or proceeding pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject which is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if

9



--------------------------------------------------------------------------------



 



determined adversely to the Company or any of its subsidiaries, could have a
Material Adverse Effect or prevent the consummation of the transactions
contemplated hereby; and to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
     (s) Neither the Company nor any of its subsidiaries is in (i) violation of
its charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject except, in the case of clauses (ii) and
(iii) of this paragraph (s), for any violations or defaults which, singularly or
in the aggregate, would not have a Material Adverse Effect.
     (t) The clinical trials conducted by or on behalf of or sponsored by the
Company or in which the Company or its product candidates have participated that
are described in the General Disclosure Package and Prospectus or the results of
which are referred to in the General Disclosure Package or Prospectus were and,
if still pending, are being conducted (and with respect to such clinical trials
being conducted on behalf of the Company, are, to the Company’s knowledge, being
conducted) in all material respects in accordance with medical and scientific
research procedures that the Company reasonably believes are appropriate. The
descriptions in the General Disclosure Package and Prospectus of the results of
such clinical trials are accurate and fairly present the data derived from such
clinical trials, and the Company has no knowledge of any studies or tests
performed by or on behalf of the Company the results of which are materially
inconsistent with or otherwise materially call into question the results
described or referred to in the General Disclosure Package and Prospectus.
Except to the extent disclosed in the General Disclosure Package and the
Prospectus, the Company has not received any notices or other correspondence
from the United States Food and Drug Administration (“FDA”) or any other
governmental agency requiring the termination, suspension or modification of any
clinical trials that are described in the General Disclosure Package or
Prospectus or the results of which are referred to in the General Disclosure
Package or Prospectus.
     (u) The Company and each of its subsidiaries possesses all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”) except where any failures to possess or make the
same, singularly or in the aggregate, would not have a Material Adverse Effect.
The Company and its subsidiaries are in compliance with all such Governmental
Permits; all such Governmental Permits are valid and in full force and effect,
except where the validity or failure to be in full force and effect would not,

10



--------------------------------------------------------------------------------



 



singularly or in the aggregate, have a Material Adverse Effect. All such
Governmental Permits are free and clear of any restriction or condition that are
in addition to, or materially different from those normally applicable to
similar licenses, certificates, authorizations and permits. Neither the Company
nor any subsidiary has received notification of any revocation or modification
(or proceedings related thereto) of any such Governmental Permit and the Company
has no reason to believe that any such Governmental Permit will not be renewed.
     (v) Neither the Company nor any of its subsidiaries is or, after giving
effect to the offering of the Units and the application of the proceeds thereof
as described in the General Disclosure Package and the Prospectus, will become
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.
     (w) Neither the Company, its subsidiaries nor any of the Company’s or its
subsidiaries’ officers, directors or affiliates has taken or will take, directly
or indirectly, any action designed or intended to stabilize or manipulate the
price of any security of the Company, or which caused or resulted in, or which
might in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.
     (x) The Company and its subsidiaries own or possess the right to use all
material patents, trademarks, trademark registrations, service marks, service
mark registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Prospectus, and, except as described in the General
Disclosure Package and the Prospectus, the Company is not aware of any claim to
the contrary or any challenge by any other person to the rights of the Company
and its subsidiaries with respect to the foregoing except for those that could
not have a Material Adverse Effect. The Intellectual Property licenses described
in the General Disclosure Package and the Prospectus are valid, binding upon,
and enforceable by or against the parties thereto in accordance to its terms.
The Company and each of its subsidiaries has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of, any Intellectual Property license, except for any such breach that
would not, singularly or in the aggregate, have a Material Adverse Effect, and
the Company has no knowledge of any breach or anticipated breach by any other
person to any Intellectual Property license. The Company’s and each of its
subsidiary’s businesses as now conducted and as proposed to be conducted does
not and will not infringe or conflict with any valid patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses or other
Intellectual Property or franchise right of any person. The Company has received
no claim alleging the infringement by the Company or any of its subsidiaries of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company and each of its subsidiaries has taken all reasonable steps
to protect,

11



--------------------------------------------------------------------------------



 



maintain and safeguard its rights in all Intellectual Property, including the
execution of appropriate nondisclosure and confidentiality agreements. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company’s or
any of its subsidiaries’ right to own, use, or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of its
business as currently conducted. The Company and each subsidiary has at all
times complied with all applicable laws relating to privacy, data protection,
and the collection and use of personal information collected, used, or held for
use by the Company or any subsidiary in the conduct of the Company’s or any
subsidiary’s business. No claims have been asserted or, to the Company’s
knowledge, threatened against the Company or any subsidiary alleging a violation
of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any of its subsidiaries in the conduct of the Company’s or any
of its subsidiaries’ businesses. The Company and each of its subsidiaries take
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse.
     (y) The Company and each of its subsidiaries has good and marketable title
in fee simple to, or have valid rights to lease or otherwise use, all items of
real or personal property which are material to the business of the Company and
its subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances, security interests, claims and defects that do not, singularly or
in the aggregate, materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries; and all of the leases and subleases material
to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the General Disclosure Package and the Prospectus, are
in full force and effect, and neither the Company nor any subsidiary has
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.
     (z) No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the best of the Company’s knowledge, is imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, manufacturers,
customers or contractors, that could reasonably be expected, singularly or in
the aggregate, to have a Material Adverse Effect. The Company is not aware that
any key employee or significant group of employees of the Company or any
subsidiary plans to terminate employment with the Company or any such
subsidiary.
     (aa) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and

12



--------------------------------------------------------------------------------



 



published interpretations thereunder (“ERISA”), or Section 4975 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”)) or “accumulated
funding deficiency” (as defined in Section 302 of ERISA) or any of the events
set forth in Section 4043(b) of ERISA (other than events with respect to which
the thirty (30)-day notice requirement under Section 4043 of ERISA has been
waived) has occurred or could reasonably be expected to occur with respect to
any employee benefit plan of the Company or any of its subsidiaries which could,
singularly or in the aggregate, have a Material Adverse Effect. Each employee
benefit plan of the Company or any of its subsidiaries is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
and its subsidiaries have not incurred and could not reasonably be expected to
incur liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any of its subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.
     (bb) The Company and its subsidiaries are in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”), except where the failure to comply would not,
singularly or in the aggregate, have a Material Adverse Effect. There has been
no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
of its subsidiaries, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect. In the
ordinary course of business, the Company and its subsidiaries conducts periodic
reviews of the effect of Environmental Laws on their business and assets, in the
course of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or
Governmental Permits issued thereunder, any related constraints on operating
activities and any potential liabilities to third parties). On the basis of such
reviews, the Company and its subsidiaries have reasonably concluded that such

13



--------------------------------------------------------------------------------



 



associated costs and liabilities would not have, singularly or in the aggregate,
a Material Adverse Effect.
     (cc) The Company and its subsidiaries, each (i) has timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) has paid all federal, state, local and
foreign taxes, assessments, governmental or other charges due and payable for
which it is liable, including, without limitation, all sales and use taxes and
all taxes which the Company or any of its subsidiaries is obligated to withhold
from amounts owing to employees, creditors and third parties, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to the best of its
knowledge, proposed against any of them, except those, in each of the cases
described in clauses (i), (ii) and (iii) of this paragraph (cc), that would not,
singularly or in the aggregate, have a Material Adverse Effect. The Company and
its subsidiaries, each has not engaged in any transaction which is a corporate
tax shelter or which could be characterized as such by the Internal Revenue
Service or any other taxing authority. The accruals and reserves on the books
and records of the Company and its subsidiaries in respect of tax liabilities
for any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2008, the Company and its subsidiaries each has not incurred any liability for
taxes other than in the ordinary course.
     (dd) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries. The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has been denied any insurance coverage that
they have sought or for which they have applied.
     (ee) The Company and its subsidiaries each maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

14



--------------------------------------------------------------------------------



 



     (ff) The minute books of the Company and each of its subsidiaries that
would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Exchange Act (such a significant subsidiary of the
Company, a “Significant Subsidiary”) have been made available to the Placement
Agent and counsel for the Placement Agent, and such books (i) contain a complete
summary of all meetings and actions of the board of directors (including each
board committee) and shareholders of the Company (or analogous governing bodies
and interest holders, as applicable), and each of its Significant Subsidiaries
since the time of its respective incorporation or organization through the date
of the latest meeting and action, and (ii) accurately in all material respects
reflect all transactions referred to in such minutes.
     (gg) There is no franchise, lease, contract, agreement or document required
by the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of its subsidiaries or any of the other parties thereto, and
neither the Company nor any of its subsidiaries has received notice nor does the
Company have any other knowledge of any such pending or threatened suspension or
termination, except for such pending or threatened suspensions or terminations
that would not reasonably be expected to, singularly or in the aggregate, have a
Material Adverse Effect.
     (hh) No relationship, direct or indirect, exists between or among the
Company and any of its subsidiaries on the one hand, and the directors,
officers, stockholders (or analogous interest holders), customers or suppliers
of the Company or any of its subsidiaries or any of their affiliates on the
other hand, which is required to be described in the General Disclosure Package
and the Prospectus or a document incorporated by reference therein and which is
not so described.
     (ii) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right. Except as described in the General Disclosure
Package, there are no persons with registration rights or similar rights to have
any securities registered or to include such securities with the shares of
Common Stock registered by the Company or any of its subsidiaries under the
Securities Act.
     (jj) Neither the Company nor any of its subsidiaries owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the

15



--------------------------------------------------------------------------------



 



sale of the Units will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Units to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board.
     (kk) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or the Placement Agent
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Units or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.
     (ll) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
     (mm) The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on the Nasdaq GM, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq GM, nor has the Company received any notification that the Commission or
the Nasdaq Stock Market LLC (“Nasdaq”) is contemplating terminating such
registration or listing. No consent, approval, authorization or order of, or
filing, notification or registration with, the Nasdaq GM is required for the
listing and trading of the shares of Common Stock on the Nasdaq GM, except for
(i) a Notification Form: Listing of Additional Shares and (ii) a Notification
Form: Change in the Number of Shares Outstanding.
     (nn) The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all applicable rules
and regulations promulgated thereunder or implementing the provisions thereof
(the “Sarbanes-Oxley Act”).
     (oo) The Company is in compliance in all material respects with all
applicable corporate governance requirements set forth in the Nasdaq Marketplace
Rules.
     (pp) Neither the Company nor any of its subsidiaries nor any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state, local or
foreign office in violation of any law (including the Foreign Corrupt Practices
Act of 1977, as amended) or of the character required to be disclosed in the
Registration Statement, the General Disclosure Package or the Prospectus or a
document incorporated by reference therein.

16



--------------------------------------------------------------------------------



 



     (qq) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in
Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s or
any of its subsidiaries’ liquidity or the availability of or requirements for
their capital resources required to be described in the General Disclosure
Package and the Prospectus or a document incorporated by reference therein which
have not been described as required.
     (rr) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.
     (ss) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending, or to the
best knowledge of the Company, threatened.
     (tt) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (uu) Neither the Company nor any subsidiary nor any of their affiliates
(within the meaning of FINRA Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, are controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.
     (vv) The Company satisfies the pre-1992 eligibility requirements for the
use of a registration statement on Form S-3 in connection with the Offering
contemplated thereby (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months).

17



--------------------------------------------------------------------------------



 



     (ww) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 4350 of the Nasdaq Marketplace Rules) is
required for the Company to issue and deliver to the Purchasers the Units.
Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.
     4. The Closing. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., New York time, on February 25, 2009 (the “Closing
Date”) at the office of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One
Financial Center, Boston, MA 02111, Attention: Brian Keane, Esq.
     5. Further Agreements of the Company. The Company agrees with the Placement
Agent and the Purchasers:
     (a) To prepare the Rule 462(b) Registration Statement, if necessary, in a
form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Placement Agent containing information previously omitted
at the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the
Rules and Regulations not later than the second business (2nd) day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A of the Rules and Regulations; to notify the
Placement Agent immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Placement Agent shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Placement Agent, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus has been filed and to furnish the Placement Agent with
copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d); to file promptly all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act subsequent to the date of the Prospectus and for so long as
the delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) of the Rules and Regulations) is required in connection with the offering
or sale of the Units; to advise the Placement Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of any Preliminary Prospectus, any Issuer
Free Writing Prospectus or the Prospectus, of the suspension of the
qualification of the Units for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the

18



--------------------------------------------------------------------------------



 



Registration Statement, the General Disclosure Package or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus or suspending any such
qualification, and promptly to use its best efforts to obtain the withdrawal of
such order.
     (b) The Company represents and agrees that, unless it obtains the prior
consent of the Placement Agent, it has not made and will not, make any offer
relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus included in Schedule A hereto. The Company represents that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an Issuer Free Writing Prospectus, comply with the requirements of Rules 164
and 433 of the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in the Placement Agent or the Company being required to file with the
Commission pursuant to Rule 433(d) of the Rules and Regulations a free writing
prospectus prepared by or on behalf of the Placement Agent that the Placement
Agent otherwise would not have been required to file thereunder.
     (c) If at any time when a Prospectus relating to the Units is required to
be delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request. The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.
     (d) If the General Disclosure Package is being used to solicit offers to
buy the Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements

19



--------------------------------------------------------------------------------



 



therein not conflict with the information contained or incorporated by reference
in the Registration Statement then on file and not superseded or modified, or if
it is necessary at any time to amend or supplement the General Disclosure
Package to comply with any law, the Company promptly will either (i) prepare,
file with the Commission (if required) and furnish to the Placement Agent and
any dealers an appropriate amendment or supplement to the General Disclosure
Package or (ii) prepare and file with the Commission an appropriate filing under
the Exchange Act which shall be incorporated by reference in the General
Disclosure Package so that the General Disclosure Package as so amended or
supplemented will not, in the light of the circumstances then prevailing, be
misleading or conflict with the Registration Statement then on file, or so that
the General Disclosure Package will comply with law.
     (e) If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Placement Agent so that any use of the
Issuer Free Writing Prospectus may cease until it is amended or supplemented and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 16).
     (f) To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.
     (g) To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Placement Agent in New York City
such number of the following documents as the Placement Agent shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement), (v)
conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure

20



--------------------------------------------------------------------------------



 



Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (g) to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document).
     (h) To make generally available to its shareholders as soon as practicable,
but in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its shareholders as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and as soon as
possible after each of the first three fiscal quarters of each fiscal year
(beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.
     (i) To take promptly from time to time such actions as the Placement Agent
may reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Units in such jurisdictions; provided that the Company and its subsidiaries
shall not be obligated to qualify as foreign corporations in any jurisdiction in
which they are not so qualified or to file a general consent to service of
process in any jurisdiction.
     (j) Upon request, during the period of five (5) years from the date hereof,
to the extent not available on the Commission’s EDGAR system or any successor
system, to deliver to the Placement Agent, (i) upon request, copies of all
reports or other communications furnished to shareholders, and (ii) upon
request, copies of any reports and financial statements furnished or filed with
the Commission or any national securities exchange or automatic quotation system
on which the Company’s securities are listed or quoted.
     (k) That the Company will not, for a period of ninety (90) days from the
date of the Prospectus, (the “Lock-Up Period”) without the prior written consent
of the Placement Agent, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Units hereunder, (ii) the issuance of
Common Stock, options to acquire Common Stock or other stock awards pursuant to
the Company’s employee benefit plans, deferred compensation plans, stock option
plans or other employee compensation plans as such

21



--------------------------------------------------------------------------------



 



plans are in existence on the date hereof and described in the Prospectus,
(iii) the issuance of Common Stock pursuant to the valid exercises of options,
warrants or rights outstanding on the date hereof and (iv) shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock issued pursuant to strategic collaborations, licensing
transactions, business, product or technology acquisitions, or bank or equipment
financings, not to exceed, in the aggregate, five percent (5.0%) of the
Company’s outstanding common stock. The Company will cause each officer and
director listed in Schedule B to furnish to the Placement Agent, prior to the
Closing Date, a letter, substantially in the form of Exhibit C hereto. The
Company also agrees that during such period, the Company will not, without the
prior written consent of the Placement Agent, file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on Form S-8
relating to employee benefit plans. The Company hereby agrees that (i) if it
issues an earnings release or material news, or if a material event relating to
the Company occurs, during the last seventeen (17) days of the Lock-Up Period,
or (ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this paragraph (k) or the letter shall continue to apply until the expiration of
the eighteen (18)-day period beginning on the issuance of the earnings release
or the occurrence of the material news or material event.
     (l) To supply the Placement Agent with copies of all correspondence to and
from, and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.
     (m) Prior to the Closing Date, to furnish to the Placement Agent, as soon
as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing in the Registration Statement and
the Prospectus.
     (n) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.
     (o) Until the Placement Agent shall have notified the Company of the
completion of the offering of the Units, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either

22



--------------------------------------------------------------------------------



 



alone or with one or more other persons, bid for or purchase, for any account in
which it or any of its affiliated purchasers has a beneficial interest, any
Units, or attempt to induce any person to purchase any Units; and not to, and to
cause its affiliated purchasers not to, make bids or purchase for the purpose of
creating actual, or apparent, active trading in or of raising the price of the
Units.
     (p) Not to take any action prior to the Closing Date which would require
the Prospectus to be amended or supplemented pursuant to Section 5.
     (q) To at all times comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act in effect from time to time.
     (r) To apply the net proceeds from the sale of the Units as set forth in
the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”
     (s) To use its best efforts to list, effect and maintain, subject to notice
of issuance, the Common Stock on the Nasdaq GM.
     (t) To use its best efforts to assist the Placement Agent with any filings
with FINRA and obtaining clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agent.
     (u) To use its best efforts to do and perform all things required to be
done or performed under this Agreement by the Company prior to the Closing Date
and to satisfy all conditions precedent to the delivery of the Units.
     6. Payment of Expenses. The Company agrees to pay, or reimburse if paid by
the Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Units under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
telex or other means of communications; (d) the fees and expenses (including
reasonable and documented fees and expenses of counsel for the Placement Agent
related thereto) incurred in connection with securing any required review by
FINRA of the terms of the sale of the Units and any filings made with FINRA;
(e) any applicable listing, quotation or other fees; (f) the fees and expenses
(including reasonable and documented fees and expenses of counsel to the
Placement Agent related thereto) of qualifying the Units under the securities
laws of the several jurisdictions as provided in Section 5(i) and of preparing,
printing and distributing wrappers, Blue Sky Memoranda and Legal Investment
Surveys (if any); (g) the cost of preparing and printing stock certificates;
(h) all fees and expenses of the registrar and transfer agent of the Units,
(i) the fees, disbursements and expenses of counsel to the Placement Agent, not
to exceed $75,000 (inclusive of the fees, disbursements and expenses set forth
in (d) and (f) above), and (j)

23



--------------------------------------------------------------------------------



 



all other costs and expenses incident to the offering of the Units by, or the
performance of the obligations of, the Company under this Agreement (including,
without limitation, the fees and expenses of the Company’s counsel and the
Company’s independent accountants and the travel and other expenses incurred by
Company and the Placement Agent’s personnel in connection with any “road show”
including, without limitation, any expenses advanced by the Placement Agent on
the Company’s behalf (which will be promptly reimbursed)).
     7. Conditions to the Obligations of the Placement Agent and the Purchasers,
and the Sale of the Units. The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Units, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
     (a) No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any Base
Prospectus, any Preliminary Prospectus, the Prospectus or any Permitted Free
Writing Prospectus or any part thereof shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act shall have
been initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent;
the Rule 462(b) Registration Statement, if any, each Issuer Free Writing
Prospectus, if any, and the Prospectus shall have been filed with the Commission
within the applicable time period prescribed for such filing by, and in
compliance with, the Rules and Regulations and in accordance with Section 5(a),
and the Rule 462(b) Registration Statement, if any, shall have become effective
immediately upon its filing with the Commission; and FINRA shall have raised no
objection to the fairness and reasonableness of the terms of this Agreement or
the transactions contemplated hereby.
     (b) The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
     (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements,

24



--------------------------------------------------------------------------------



 



the Escrow Agreement, the Units, the Registration Statement, the General
Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
     (d) Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. shall have
furnished to the Placement Agent, such counsel’s written opinion and negative
assurances statement, as counsel to the Company, addressed to the Placement
Agent and dated the Closing Date, in the form attached hereto as Exhibit D.
     (e) David L. Berstein, Esq., Senior Vice President and Chief Intellectual
Property Officer of the Company, shall have furnished to the Placement Agent,
such counsel’s written opinion, as intellectual property counsel to the Company,
addressed to the Placement Agent dated the Closing Date, in the form attached
hereto as Exhibit E.
     (f) The Placement Agent shall have received from Proskauer Rose LLP,
counsel for the Placement Agent, such opinion or opinions, addressed to the
Placement Agent dated the Closing Date, with respect to such matters as the
Placement Agent may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.
     (g) At the time of the execution of this Agreement, the Placement Agent
shall have received from Deloitte & Touche LLP, a letter, addressed to the
Placement Agent and the Company, executed and dated such date, in form and
substance satisfactory to the Placement Agent (i) confirming that they are an
independent registered accounting firm with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the Rules and
Regulations and PCAOB and (ii) stating the conclusions and findings of such
firm, of the type ordinarily included in accountants’ “comfort letters” to
underwriters, with respect to the financial statements and certain financial
information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.
     (h) On the Closing Date, the Placement Agent shall have received a letter
(the “Bring-Down Letter”) from Deloitte & Touche LLP addressed to the Placement
Agent and dated the Closing Date confirming, as of the date of the Bring-Down
Letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
General Disclosure Package and the Prospectus, as the case may be, as of a date
not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Placement Agent concurrently with the execution of this Agreement pursuant to
paragraph (g) of this Section 7.

25



--------------------------------------------------------------------------------



 



     (i) The Company shall have furnished to the Placement Agent and the
Purchasers a certificate, dated the Closing Date, of its Chairman and Chief
Executive Officer and its Chief Financial Officer stating that (i) such officers
have carefully examined the Registration Statement, the General Disclosure
Package, any Permitted Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, at the
Applicable Time and as of the date of this Agreement and as of the Closing Date
did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the General Disclosure Package, as of the
Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Initial Registration Statement,
no event has occurred which should have been set forth in a supplement or
amendment to the Registration Statement, the General Disclosure Package or the
Prospectus and is not, (iii) to the best of their knowledge after reasonable
investigation, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct and the Company has complied in
all material respects with all agreements and satisfied in all material respects
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date, and (iv) there has not been, subsequent to the date of the
most recent audited financial statements included or incorporated by reference
in the General Disclosure Package, any material adverse change in the financial
position or results of operations of the Company and its subsidiaries, or any
change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company and its subsidiaries taken as a
whole, except as set forth in the Prospectus.
     (j) Since the date of the latest audited financial statements included in
the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and
(ii) there shall not have been any change in the capital stock (other than the
issuance of Common Stock issued pursuant to the exercise of stock options under
the Company’s stock plans, the issuance of restricted Common Stock pursuant to
the Company’s stock plans, the issuance of Common Stock pursuant to employee
stock purchase plans and the issuance of Common Stock to certain shareholders of
AGTI in connection with the merger of AGTI with and into the Company) or
long-term debt of the Company nor any of its subsidiaries, or any change, or any
development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
in the General Disclosure

26



--------------------------------------------------------------------------------



 



Package, the effect of which, in any such case described in clause (i) or
(ii) of this paragraph (j), is, in the judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Units on the terms and in the manner contemplated in
the General Disclosure Package.
     (k) No action shall have been taken and no law, statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would prevent the issuance or sale of the Units or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or its subsidiaries; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries.
     (l) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, Nasdaq GM or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.
     (m) The Company shall have filed a Notification Form: Listing of Additional
Shares with the Nasdaq GM and shall have received no objection thereto from the
Nasdaq GM.
     (n) The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit C hereto, of the officers and directors of
the Company listed in Schedule B to this Agreement.
     (o) The Company shall have entered into Subscription Agreements with each
of the Purchasers and such agreements shall be in full force and effect.

27



--------------------------------------------------------------------------------



 



     (p) The Company shall have entered into the Escrow Agreement and such
agreement shall be in full force and effect.
     (q) Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates, letters or
documents as the Placement Agent shall have reasonably requested.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.
     8. Indemnification and Contribution.
     (a) The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents (including, without limitation Lazard
Frères & Co. LLC, which will provide services to the Placement Agent, and its
affiliates, and each of its and their respective directors, officers, members,
employees, representatives and agents and each person, if any, who controls
Lazard Frères & Co. LLC within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act of or
Section 20 of the Exchange Act (collectively the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which the Placement Agent
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (A) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, (B) the omission or alleged omission
to state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein (with respect to any Preliminary Prospectus, any Issuer Free
Writing Prospectus, any “issuer information” or the Prospectus, in light of the
circumstances under which they were made) not misleading, or (C) any breach of
the representations and warranties of the Company contained herein or failure of
the Company to perform its obligations hereunder or pursuant to any law, any act
or failure to act, or any alleged act or failure to act, by the Placement Agent
in connection with, or relating in any manner to, the Units, the Escrow
Agreement or the Offering, and which is included as part of or referred to in
any loss, claim, damage, expense, liability, action, investigation or proceeding
arising out of or based upon matters covered by subclause (A), (B) or (C) above
of this Section 8(a) (provided that the Company shall not be liable in the case
of any matter covered by this

28



--------------------------------------------------------------------------------



 



subclause (C) to the extent that it is determined in a final judgment by a court
of competent jurisdiction that such loss, claim, damage, expense or liability
resulted directly from any such act, or failure to act, undertaken or omitted to
be taken by the Placement Agent through its gross negligence or willful
misconduct), and shall reimburse the Placement Agent Indemnified Party promptly
upon demand for any legal fees or other expenses reasonably incurred by that
Placement Agent Indemnified Party in connection with investigating, or preparing
to defend, or defending against, or appearing as a third party witness in
respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from any Preliminary
Prospectus, any Registration Statement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus made in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use therein, which information the parties
hereto agree is limited to the Placement Agent’s Information (as defined in
Section 16). This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to the
Placement Agent Indemnified Party.
     (b) The Placement Agent shall indemnify and hold harmless the Company and
its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
any Issuer Free Writing Prospectus, any “issuer information” filed or required
to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Placement Agent specifically for use therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 16), and shall reimburse the Company for any
legal or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage,

29



--------------------------------------------------------------------------------



 



liability, action, investigation or proceeding, as such fees and expenses are
incurred. Notwithstanding the provisions of this Section 8(b), in no event shall
any indemnity by the Placement Agent under this Section 8(b) exceed the total
compensation received by the Placement Agent in accordance with Section 2.5.
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2.6 or the
Placement Agent in the case of a claim for indemnification under Section 8(b),
(ii) such indemnified party shall have been advised by its counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party within a reasonable
period of time after notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in which case, if such indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of (or, in the case of a failure to diligently defend the action
after assumption of the defense, to continue to defend) such action on behalf of
such indemnified party and the indemnifying party shall be responsible for legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense of such action; provided, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any

30



--------------------------------------------------------------------------------



 



time for all such indemnified parties (in addition to any local counsel), which
firm shall be designated in writing by the Placement Agent if the indemnified
parties under this Section 8 consist of a Placement Agent Indemnified Party or
by the Company if the indemnified parties under this Section 8 consist of any
Company Indemnified Parties. Subject to this Section 8(c), the amount payable by
an indemnifying party under Section 8 shall include, but not be limited to,
(x) reasonable legal fees and expenses of counsel to the indemnified party and
any other expenses in investigating, or preparing to defend or defending
against, or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any action, investigation, proceeding or claim, and
(y) all amounts paid in settlement of any of the foregoing. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of judgment with respect to any
pending or threatened action or any claim whatsoever, in respect of which
indemnification or contribution could be sought under this Section 8 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
     (d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or Section
8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to

31



--------------------------------------------------------------------------------



 



act which resulted in such loss, claim, damage, expense or liability (or any
action, investigation or proceeding in respect thereof) as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Units purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agent in connection with the Offering, in each case as set forth
in the table on the cover page of the Prospectus. The relative fault of the
Company on the one hand and the Placement Agent on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
the Placement Agent on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agent for use in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, consists
solely of the Placement Agent’s Information as defined in Section 16. The
Company and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 8(d) shall
be deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 8(d), no Placement Agent shall be
required to contribute any amount in excess of the total compensation received
by the Placement Agent in accordance with Section 2.5 less the amount of any
damages which the Placement Agent has otherwise paid or become liable to pay by
reason of any untrue or alleged untrue statement, omission or alleged omission,
act or alleged act or failure to act or alleged failure to act. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     9. Termination. The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Units if, prior to that time, any of the
events described in Section 7(j), Section 7(k) or Section 7(l) have occurred or
if the Purchasers shall decline to purchase the Units for any reason permitted
under this Agreement or the Subscription Agreements. Any such termination shall
be without liability of any party to any other party except as provided in
Section 6, Section 8 or Section 10 of this Agreement.

32



--------------------------------------------------------------------------------



 



     10. Reimbursement of Placement Agent’s Expenses. Notwithstanding anything
to the contrary in this Agreement, if (a) this Agreement shall have been
terminated pursuant to Section 9, (b) the Company shall fail to tender the Units
for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Units for any reason
permitted under this Agreement or (d) the sale of the Units is not consummated
because any condition to the obligations of the Purchasers or the Placement
Agent set forth herein is not satisfied or because of the refusal, inability or
failure on the part of the Company to perform any agreement herein or to satisfy
any condition or to comply with the provisions hereof, then in addition to the
payment of amounts in accordance with Section 6, the Company shall reimburse the
Placement Agent for the fees and expenses of the Placement Agent’s counsel and
for such other out-of-pocket expenses as shall have been reasonably incurred by
them in connection with this Agreement and the proposed purchase of the Units,
and upon demand the Company shall pay the full amount thereof to the Placement
Agent.
Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
     (a) the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent have been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent or Lazard Frères & Co. LLC has
advised or is advising the Company on other matters;
     (b) the price of the Units set forth in this Agreement was established by
the Company following discussions and arms-length negotiations with the
Placement Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) it has been advised that the Placement Agent and Lazard Frères & Co.
LLC and their affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Placement
Agent have no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship; and
     (d) it waives, to the fullest extent permitted by law, any claims it may
have against the Placement Agent for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
     12. Successors; Persons Entitled to Benefit of Agreement. This Agreement
shall inure to the benefit of and be binding upon the Placement Agent, the
Company, and their respective successors and assigns. This Agreement shall also
inure to the benefit of Lazard Frères & Co. LLC, the Purchasers, and each of
their respective successors and assigns, which

33



--------------------------------------------------------------------------------



 



shall be third party beneficiaries hereof. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
the persons mentioned in the preceding sentences, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties. It is understood that the Placement Agent’s responsibility
to the Company is solely contractual in nature and the Placement Agent does not
owe the Company, or any other party, any fiduciary duty as a result of this
Agreement.
     13. Survival of Indemnities, Representations, Warranties, etc. The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Units.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.
     Notices. All statements, requests, notices and agreements hereunder shall
be in writing, and:
     (a) if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or email to Lazard Capital Markets LLC, 30 Rockefeller
Plaza, New York, NY 10020, Attention: General Counsel, Fax: 212-830-3615; and
     (b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to ARIAD Pharmaceuticals, Inc., 26 Landsdowne
Street, Cambridge, MA 02139, Attention: Raymond T. Keane, Esq., Senior Vice
President, General Counsel, Fax: (617) 557-9048; with a copy to Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA 02111,
Attention: Jonathan L. Kravetz, Esq., Fax: (617) 542-2241;
provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth in its acceptance telex to the
Placement Agent, which address will be supplied to any other party hereto by the
Placement Agent upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.

34



--------------------------------------------------------------------------------



 



     14. Definition of Certain Terms. For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (b) "subsidiary” has the meaning set forth in Rule 405 of the
Rules and Regulations.
     15. Governing Law, Agent for Service and Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.
     16. Placement Agent’s Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the offering by the
Placement Agent; and (ii) the statements concerning the Placement Agent
contained in the first and sixth paragraphs (regarding the referral by Lazard
Frères & Co. LLC of this transaction to LCM) under the heading “Plan of
Distribution.”
     17. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
     18. General. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.

35



--------------------------------------------------------------------------------



 



     19. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.

36



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

            Very truly yours,


ARIAD PHARMACEUTICALS, INC.
      By:   /s/ Harvey J. Berger, M.D.       Name:   Harvey J. Berger, M.D.     
  Title:   Chairman and Chief Executive Officer     

Accepted as of the date first above written:

            LAZARD CAPITAL MARKETS LLC
      By:   /s/ David G. McMillan, Jr.        Name:   David G. McMillan, Jr.   
    Title:   Managing Director   

37



--------------------------------------------------------------------------------



 



         

SCHEDULE A
General Use Free Writing Prospectuses
Issuer Free Writing Prospectus, dated February 19, 2009

 



--------------------------------------------------------------------------------



 



SCHEDULE B
List of officers, directors, shareholders, optionholders and
warrantholders subject to Section 5
Harvey J. Berger, M.D.
David L. Berstein, Esq.
Timothy P. Clackson, Ph.D.
Pierre F. Dodion, M.D.
Edward M. Fitzgerald
Raymond T. Keane, Esq.
Jay R. LaMarche
Athanase Lavidas
Massimo Radaelli, Ph.D.
Wayne Wilson
John Iuliucci

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Subscription Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Lock Up Agreement
February __, 2009
LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020

Re:   ARIAD Pharmaceuticals, Inc. — Public Offering of Units

Dear Sirs:
     In order to induce Lazard Capital Markets LLC (“LCM”), to enter in to a
certain placement agent agreement with ARIAD Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), with respect to the public offering of units
consisting of the Company’s Common Stock, par value $0.001 per share (“Common
Stock”) and warrants to purchase the Common Stock (the “Offering”), the
undersigned hereby agrees that for a period (the “Lock-up Period”) of ninety
(90) days following the date of the final prospectus filed by the Company with
the Securities and Exchange Commission in connection with such public offering,
the undersigned will not, without the prior written consent of LCM, directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, any shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other
agreement or arrangement that transfers in whole or in part, the economic risk
of ownership of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.
     If (i) the Company issues an earnings release or material news or a
material event relating to the Company occurs during the last seventeen
(17) days of the Lock-up Period, or (ii) prior to the expiration of the Lock-up
Period, the Company announces that it will release earnings results during the
sixteen (16)-day period beginning on the last day of the Lock-up Period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
     Notwithstanding the foregoing, the undersigned may transfer Beneficially
Owned Shares (i) as a bona fide gift or gifts, (ii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned, or (iii) by will or intestate succession; provided, that (A) each
donee, transferee or distributee shall execute and deliver a letter
substantially in the form hereof agreeing to be bound by the terms hereof and
(B) neither the undersigned nor any other party to the applicable transaction
shall be required to file, or voluntarily file, a report

 



--------------------------------------------------------------------------------



 



under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than a filing on Form 5 made after the expiration of the
Lock-up Period. For purposes of this agreement, the term “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.
In addition, notwithstanding the foregoing, the restrictions set forth herein
shall not apply to the establishment of a trading plan that complies with
Rule 10b5-1 under the Exchange Act; provided however, that the restrictions
shall apply in full force to sales pursuant to the trading plan during the
Lock-up Period. Furthermore, notwithstanding anything herein to the contrary,
this lock up will not apply to the sale of shares of Common Stock pursuant to a
trading plan that complies with Rule 10b5-1 and existing on the date of this
Agreement, but only to the extent that such sale is in connection with options
that are set to expire during the Lock-up Period.
     Anything contained herein to the contrary notwithstanding, any person to
whom shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares are transferred from
the undersigned shall be bound by the terms of this Agreement.
     In addition, the undersigned hereby waives, from the date hereof until the
expiration of the ninetieth (90th) day period following the date of the
Company’s final prospectus, any and all rights, if any, to request or demand
registration pursuant to the Securities Act of 1933, as amended, of any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.
     It is understood that, if the Company notifies LCM that it does not intend
to proceed with the Offering or if the Offering is not consummated by March 15,
2009, this Agreement shall terminate and the undersigned will be released from
their obligations hereunder.

            [Signatory]
      By:           Name:           Title:        

 